The opinion of the court was delivered by
Mason, J.:
In a petition for a rehearing the appellee urges that a recovery should be denied by reason of the provision of the federal employer’s liability act (or the corresponding part of the Kansas statute) which entitles the defendant in such an action to a set-off on account of insurance, relief benefit or indemnity. This contention apparently was not made in the trial court, since it is not referred to in the brief here, and it will not now be considered. The petition for a rehearing is denied, but without prejudice to the right of the defendant to present in the district court whatever defense it may have in that connection.